Citation Nr: 1717076	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to May 28, 2015, and in excess of 50 percent therefrom.  

2.  Entitlement to an initial rating in excess of 20 percent for left brachial plexopathy, prior to May 20, 2015, and in excess of 30 percent therefrom.  

3.  Entitlement to an initial rating in excess of 10 percent for left peroneal neuropathy, prior to May 20, 2015, and in excess of 20 percent therefrom.  

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound (GSW) to the left anterior neck to left posterior trapezius, prior to May 20, 2015, and in excess of 20 percent therefrom.  

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a left ankle sprain.  

6.  Entitlement to an initial compensable rating for left vocal cord paralysis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to October 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2015, the Board remanded each of the claims listed on the title page for additional evidentiary development.  As a result of the evidence obtained pursuant to the Board's remand directives, an increased rating of 50 percent was granted for PTSD from May 28, 2015; an increased rating of 30 percent was granted for left brachial plexopathy from May 20, 2015; an increased rating of 20 percent was granted for left peroneal neuropathy from May 20, 2015; and an increased rating of 10 percent was granted for residuals of GSW to the left anterior neck to left posterior trapezius prior to May 20, 2015, and 20 percent therefrom.  The initial 10 percent rating granted for residuals of a left ankle sprain was confirmed, as was the initial noncompensable rating for left vocal cord paralysis.  A supplemental statement of the case (SSOC) as to the above was issued in November 2015.  Subsequently, the Veteran submitted additional evidence (a statement by his mother as to PTSD manifestations) without a waiver of RO review.  However, as that claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review all the submitted documents.  

The claims of entitlement to an initial rating in excess of 30 percent for PTSD, prior to May 28, 2015, and in excess of 50 percent therefrom and for an initial rating in excess of 10 percent for residuals of a left ankle sprain are REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.  


FINDINGS OF FACT

1.  Prior to May 20, 2015, left brachial plexopathy manifestations included a notation by a VA examiner that the Veteran's (minor) left arm had recovered 90 percent, but he still had a weak left grip and some numbness of the left forearm.  

2.  From May 20, 2015, left brachial plexopathy results in moderate pain in the left upper extremity (LUE) with severe paresthesias, dysesthesias, and numbness, amounting to moderate incomplete paralysis in the medial and ulnar nerves.  Severe incomplete paralysis, neuritis, or neuralgia of the left (minor) upper extremity has not been demonstrated.  

3.  Prior to May 20, 2015, left peroneal neuropathy manifestations included loss of sensation in the left lower extremity (LLE) all over the dorsal left foot up to the lateral aspect of the calf to just 2 or 3 inches below the peroneal nerve around the fibula.  Pulses were normal in the posterior tibial and dorsal pedis of the feet.  Gait was normal, and there was "total recovery" of lower extremity weakness.  

4.  From May 20, 2015, left peroneal neuropathy manifestations include mild pain in the LLE with moderate paresthesias and/or dysesthesias, and moderate numbness.  Sensory was decreased in the left thigh, leg, and foot.  The Veteran's gait is abnormal, and his musculoskeletal nerve has been found to have moderate incomplete paralysis.  Severe incomplete paralysis has not been demonstrated.  

5.  Prior to May 20, 2015, residuals of a GSW affecting the left anterior neck to the left posterior trapezius manifested no more than moderate disability of Muscle Group XXIII, to include a feeling of tightness of the neck muscles with limited rotation to the right to 45 degrees, but without painful or restricted motion to either side.  

6.  From May 20, 2015, residuals of a GSW affecting the left anterior neck to the left posterior trapezius manifested no more than moderately severe disability of Muscle Group XXIII to include complaints of fatigue, pain, numbness, and weakness of the left shoulder and arm and muscle strength of 4/5 in the left shoulder.  

7.  The Veteran's vocal cord paralysis dysfunction is not manifested by incomplete moderate paralysis of the tenth (pneumogastric, vagus) cranial nerve.  


CONCLUSIONS OF LAW

1.  Prior to May 20, 2015, the criteria for an initial evaluation in excess of 20 percent for left brachial plexopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8512 (2016).  

2.  From May 20, 2015, the criteria for an evaluation in excess of 30 percent for left brachial plexopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, DC 8512 (2016).  

3.  Prior to May 20, 2015, the criteria for an initial evaluation in excess of 10 percent for left peroneal neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, DC 8521 (2016).  

4.  From May 20, 2015, the criteria for an evaluation in excess of 20 percent for left peroneal neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, DC 8521 (2016).  

5.  Prior to May 20, 2015, the criteria for an initial evaluation in excess of 10 percent for residuals of a GSW to the left anterior neck to left posterior trapezius have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.73, DC 5323 (2016).  

6.  From May 20, 2015, the criteria for an evaluation in excess of 20 percent for residuals of a GSW to the left anterior neck to left posterior trapezius have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.73, DC 5323 (2016).  

7.  The criteria for an initial compensable rating for left vocal cord paralysis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.6, 4.7, 4.124a, DC 8210 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has met its duty to notify for this claim.  Service connection for the issues on appeal was granted in an April 2009 rating decision.  The Veteran is now appealing the downstream issues of the initial ratings that were assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA treatment records and private records are associated with the file.  The Board has reviewed the Veteran's statements/testimony and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations most recently in May 2015 to obtain medical evidence as to the nature and severity of the service-connected disorders on appeal.  The Board finds that the VA examinations are adequate for rating purposes.  The examinations were performed by VA examiners based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations and that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See, e.g., Fenderson v. West, 12 Vet. App. 119 (1999).  

Background

The procedural history as to each of the increased rating claims on appeal was provided in the Board's January 2015 remand and will not be repeated here.  

VA examination was conducted in October 2007.  It was noted that the Veteran was shot in the left side of the neck during service.  Residuals of the GSW included injury to the left brachial plexus with residual distal neuropathy and left peroneal neuropathy, causing sensory loss, decreased grip strength, and loss of fine motor skills in the left upper extremity. The Veteran was also noted to have left vocal cord paralysis rendering him unable to shout. 

Various VA examinations were conducted by VA in November 2008 and December 2008.  Upon VA general medical examination on November 21, 2008, it was noted that the Veteran was right hand dominant.  It was noted that the sniper bullet entered just to the left of the mid tracheal region of the neck and injured the recurrent laryngeal nerve, as his voice was affected and he sustained left vocal cord paralysis.  The examiner further noted that the bullet contused the spinal cord and exited just above the left scapula.  

As to the paralyzed vocal cord residuals, the Veteran noted that his voice was rather deep in the past.  Now, it was higher pitched.  He had undergone speech therapy, but he could no longer scream or yell but could only reach conversational volume.  His conversation was not impeded at all.  It was also noted that he had "completely recovered" from any direct spinal cord effect.  He had full recovery of all extremities except the LUE, which had a residual of the brachial plexus.  He had no problems with weakness or any other neurological defect in any other area.  It was noted that electromyographic study in 2007 demonstrated changes consistent with brachial plexus damage involving the lower trunk of medial cord region.  The weakness of his left hand and forearm were well documented.  His grip strength had been markedly decreased and remained so despite physical therapy.  His shoulder and upper arm strength were "fine."  Most of his symptoms were weakness of grip as well as pain.  He reported that he could carry a grocery bag in his left hand but the fingers would gradually give way.  He also had difficulty picking up small objects with his left hand.  He could use the hand, however, to assist in buttoning and other daily activities.  The Veteran also had chronic pain in the forearm over the ulnar aspect of the forearm.  At the time of this examination, he did not have neck complaints.  

Upon neurologic examination, there was no atrophy of the LUE.  Left hand grip strength was 3-4/5.  There was no effect on ROM of any joints, and it was noted that the ROM of the left wrist was identical to that on the right.  The final diagnoses included brachial plexus residuals to include weakness and chronic pain of the LUE.  

Upon VA neurological examination on December 11, 2008, the examiner noted that the left arm had recovered 90 percent, but the Veteran still had a weak left grip.  There was some numbness in the left forearm in the medial region where he also had some intermittent pain.  As to the left ankle, he continued to experience numbness from the knee down on the left side and in the left calf area down to the dorsum of the left foot.  On examination, the Veteran had good sensation and strength over the crest of the left shoulder.  In the left hand, he had flexor carpi radialis just borderline weak on the left side.  The opposition of his thumb to the little finger was at 4 where normal was at 5, and he had some difficulty holding a piece of paper in the left hand.  Thus, he had a sensory loss which was on the medial side of the left hand extending into the lateral aspects of his palm.  On the dorsal side, it extended only to about the ring finger.  The area of decreased pain and touch went up to the area just below the elbow covering the volar more than the dorsal side of his hand bu clearly the medial hand.  The examiner's final impression was that residuals of the GSW included left grip weakness and numbness of the left hand that extended up to the medial forearm.  

Subsequently dated VA records include regular treatment records and VA examination reports.  These record show continued treatment for the Veteran's service-connected disorders.  Upon VA vocal cord paralysis examination on February 10, 2010, the Veteran said that his voice faded away with use.  His voice never became silent, but he was unable to yell.  Endoscopically, the left vocal cord was immobile, but the right vocal cord compensated for the lack of movement.  The two vocal cords touched at the midline.  His voice was clear at speaking levels, and he was able to speak quite loudly, but the examiner did not test whether the Veteran's voice faded away.  

VA muscles examination was conducted on February 11, 2010.  In the bullet wound region, the Veteran said that was unaware of any muscle weakness in the region of the sternomastoid trapezius  There was some definite tightness when he rotated his head to the right and when he tilted his head to the right.  Most of that sensation was in the sternomastoid region and the superior aspect of the trapezius.  It did affect his driving when he had to look behind him to the right, but it did not affect other activities.  The stenomastoid muscle was intact with no visible or palpable evidence of muscle atrophy or muscle weakness.  The Veteran had strong head tilt strength to the left and strong rotation of the neck to the left.  There was no evidence of any restriction of weakness of the shoulder muscles, although some restriction of right lateral flexion and rotation with muscle tightness was observed.  

The remand directives of the Board's January 2015 decision called for various VA examinations to be conducted.  For the claims discussed below, the examinations were conducted on May 20, 2015.  

As for the service-connected left brachial plexopathy condition, the Veteran reported symptoms of numbness, tingling, and pain in the left arm.  Muscle strength testing in the LUE included 5/5 as to left elbow flexion and extension.  Left wrist flexion was 5/5 while left wrist extension was 4/5.  The Veteran's left grip was 4/5 as was pinch.  There was some muscle atrophy in the left forearm and left thenar eminence.  Sensory examination was normal in the shoulder area but absent in the inner/outer forearm.  It was decreased in the left hand and fingers.  The examiner noted that there was moderate incomplete paralysis in the left medial and ulnar nerves.  

Left shoulder and arm ROM was from 0 to 170 degrees (out of 180), with abduction from 0 to 135 degrees (out of 180).  External rotation was from 0 to 60 degrees (out of 90) and internal rotation was complete at 0 to 90 degrees.  The examiner noted that these limitations did not result in functional loss.  The Veteran exhibited pain on abduction and external rotation.  There was tenderness at the trapezius muscle and into the posterior shoulder.  The severity was listed as moderate.  There was no additional loss of function or motion after three repetitions, but pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  On muscle strength testing of the left shoulder, forward flexion and abduction were 4/5.  There was no left sided ankylosis.  The examiner noted that the Veteran could not work above shoulder height or repetitively use the left shoulder.  

VA examination of the neck showed only slight limitation of motion (to include after 3 repetitions) of the cervical spine.  Functional loss included less movement than normal, excess fatigability, and pain on movement.  There was localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  There was no guarding of muscle spasm of the cervical spine.  Muscle strength testing of the elbows, wrists, and fingers was normal.  

VA examination of the muscle injuries showed that the Veteran's muscle injury did not affect muscle substance or function.  Examination found "cardinal" signs of consistent loss of power, consistent weakness, consistently lowered threshold of fatigue, consistent fatigue and pain, and consistent impairment of coordination.  Muscle strength in the left shoulder was 4/5.  

VA cranial nerves examination was conducted to evaluate the Veteran's vocal cord paralysis.  There was some decreased salivation and moderate difficulty with swallowing.  There was severe difficulty speaking.  Cranial nerve muscle strength testing was normal, however.  Sensory exam was decreased in the left cranial nerve V, mid face, and lower face.  The examiner noted that no actual cranial nerve condition was identified.  All symptoms revealed were related to the left vocal cord paralysis.  

Subsequently dated records dated through August 2015 show that the Veteran continues to receive treatment at VA for his various conditions.  

Analysis

Initially, as to the Veteran's service-connected left brachial plexopathy, the Veteran is rated 20 percent prior to May 20, 2015, and rated as 30 percent from that date.  He is rated pursuant to DC 8512 regarding the lower radicular group.  

DC 8512 provides that mild, incomplete paralysis of the lower radicular group is assigned a 20 percent rating for either extremity.  Moderate incomplete paralysis merits a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  Severe incomplete paralysis merits a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Complete paralysis merits a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity.  38 C.F.R. § 4.124a, DC 8512 (2016).  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).  

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less that the type pictured for complete paralysis, whether due to varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2016).  

As reported above, the Veteran is right handed.  Thus, the left extremity is his minor extremity for rating purposes.  

The Board finds that the Veteran's brachial plexopathy condition is not shown to have been manifested by more than mild incomplete paralysis until examination by VA on May 20, 2015, when moderate incomplete paralysis was demonstrated.  As indicated above, the 2008 report included a notation by a VA examiner that the Veteran's left arm had recovered 90 percent, but he still had a weak left grip and some numbness of the left forearm.  It was not until VA examination on May 20, 2015, that left brachial plexopathy was found to result in severe paresthesias, dysesthesias, and numbness.  Moderate incomplete paralysis in the medial and ulnar nerves was also noted, but severe incomplete paralysis, neuritis, or neuralgia of the left (minor) upper extremity was not demonstrated.  

Accordingly, the Board finds that the weight of the law and medical evidence demonstrated that an evaluation in excess of 20 percent for brachial plexopathy is not warranted for the period prior to May 20, 2015.  Nor is a rating in excess of 30 percent warranted as of that date.  

Next, the Board turns to service-connected left peroneal neuropathy.  The Veteran is rated pursuant to DC 8521.  Under DC 8521, a 10 percent rating is assigned for mild incomplete paralysis of the external popliteal nerve.  A 20 percent rating is assigned for moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis.  A 40 percent rating is assigned for complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521 (2016).  

The Veteran in this case received a 10 percent rating for left peroneal neuropathy prior to May 20, 2015, and a 20 percent rating therefrom.  The Board finds that more than mild incomplete paralysis is not demonstrated prior to the VA examination on May 20, 2015.  As noted above in the evidence summarization, findings in 2008 included loss of sensation in the LLE all over the dorsal left foot up to the lateral aspect of the calf to just 2 or 3 inches below the peroneal nerve around the fibula.  However, pulses were normal in the posterior tibial and dorsal pedis of the feet.  The Veteran's gait was normal, and there was "total recovery" of lower extremity weakness.  It was not until VA examination on May 20, 2015, that left peripheral neuropathy manifestations included moderate paresthesias and/or dysethesias, and moderate numbness.  Increased sensory deficits in the left thigh, leg, and foot were first noted at that time.  The Veteran's gait was abnormal, and his musculoskeletal nerve was found to have moderate incomplete paralysis.  The examiner did not opine that severe incomplete paralysis was demonstrated.  

Accordingly, the Board concludes that the weight of the lay and medical evidence demonstrates that a rating in excess of 10 percent is not warranted for left peroneal neuropathy prior to May 20, 2015, and that a rating in excess of 20 percent is not warranted from that date forward.  

Next, the Board will consider the ratings assigned for service-connected GSW residuals of the left anterior neck to the left posterior trapezius, which has been rated as 10 percent disabling prior to May 20, 2015, and as 20 percent therefrom, pursuant to DC 5323.  

Under 38 C.F.R. § 4.73, DCs 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d)(1)-(4) (2016).  The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2016).  

Under DCs 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection. (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile.  

DC 5323 is for a disability of Muscle Group XXIII: Function:  Movements of the head; fixation of shoulder movements.  Muscle of the side and back of the neck; Suboccipital; lateral vertebral and anterior vertebral muscles.  Under DC 5323, severe disability warrants a 30 percent rating.  Moderately severe disability warrants a 20 percent rating.  Moderate disability warrants a 10 percent rating.  38 C.F.R. § 4.73, DC 5323 (2016).  

For the initial period prior to May 20, 2015, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent were not met or more nearly approximated.  During this period on appeal, there were few significant findings associated with the neck noted upon examination in 2008.  In 2010, the Veteran said that he was unaware of any muscle weakness in the region of the sternomastoid trapezius.  There was some definite tightness when he rotated his head to the right and when he tilted his head to the right.  Most of that sensation was in the sternomastoid region and the superior aspect of the trapezius.  It did affect his driving when he had to look behind him to the right, but it did not affect other activities.  The stenomastoid muscle was intact with no visible or palpable evidence of muscle atrophy or muscle weakness.  The Veteran had strong head tilt strength to the left and strong rotation of the neck to the left, with some muscle tightness and limitation of motion of right lateral flexion and rotation.  

The Board notes that when examined by VA in May 2015, there were "cardinal" signs of consistent loss of power, consistent weakness, consistently lowered threshold of fatigue, consistent fatigue and pain, and consistent impairment of coordination in the left shoulder.  This represents an increase in severity.  

Based on the lay and medical evidence of record, the Board concludes that a rating in excess of 10 percent is not warranted prior to May 20, 2015, for residuals of GSW of the left anterior neck to left posterior trapezius.  Moreover, a rating in excess of 20 percent is not warranted therefrom.  Simply put, more than moderate injury to Muscle Group XXIII was not demonstrated during the period prior to VA examination on May 20, 2015.  More than moderately severe injury to Muscle Group XXIII was not demonstrated from that period forward.  Restricted movements of the head or shoulder were not significant until the May 2015 examination, and they are not shown to be severe as of that time.  

A noncompensable rating has been in effect for vocal cord paralysis throughout the appeal period.  The Veteran is rated pursuant to DC 8210.  Under DC 8210, paralysis of the tenth cranial nerve is rated 50 percent if complete, 30 percent if incomplete but severe, and 10 percent if incomplete but moderate.  A corresponding Note indicates that evaluation is dependent upon the extent of sensory and motor loss to organs of voice, respiration, pharynx, stomach and heart.  See 38 C.F.R. § 4.124a, DC 8210.  

As indicated in the medical evidence, the Veteran's voice was normal upon examination in 2008, although he complained that he could not yell.  Additional VA examination in 2010 showed that the right vocal cord compensated for the left.  The Veteran's voice was clear, and he could speak quite loudly.  When examined in 2015, he reported hoarseness daily with talking, and he said that he sometimes lost his voice completely.  However, only mild incomplete paralysis was noted by the examiner, and there was no diagnosable cranial nerve condition found.  

Based on the weight of the lay and medical evidence of record, the Board finds that more than mild vocal cord paralysis is not demonstrated throughout the appeal process.  Thus, a rating in excess of 10 percent is not warranted.  

Final Extraschedular Considerations as to All Increased Ratings Claims

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

The Board finds that all the symptomatology and occupational and social impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Most of the Veteran's symptoms are related to the inservice GSW to the neck region.  The symptoms associated with the neck and shoulder, to include functional limitations and any limitation of motion, were considered.  As a result, the Veteran is currently in receipt of staged ratings for his left brachial plexopathy, left peroneal neuropathy, and GSW residuals to the neck and shoulder regions.  Moreover, his vocal cord paralysis residuals are adequately provided for in the pertinent DC under which that condition is rated.  All of the Veteran's symptoms and functional impairments were considered when awarding the staged schedular ratings under DC 8512, 8521, and 5323.  Moreover, his vocal cord paralysis is addressed by DC 8210.  Therefore, the symptoms and/or manifestations and functional impairment related to these disorders are fully contemplated and adequately compensated by the schedular ratings discussed above.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the symptoms reported by the Veteran regarding the service-connected neck and shoulder disabilities, as well as his vocal cord paralysis, are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2016) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) (2016) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  For the entire initial rating period on appeal, the record does not indicate, and the Veteran does not otherwise contend, that he is unemployed; thus, the Board finds that Rice is inapplicable to the entire initial rating period as neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  It is noted that he continues to work at a VA facility.  (See, e.g., the May 2015 PTSD VA examination report.)  


ORDER

Entitlement to an initial rating in excess of 20 percent for left brachial plexopathy, prior to May 20, 2015, and in excess of 30 percent therefrom, is denied.  

Entitlement to an initial rating in excess of 10 percent for left peroneal neuropathy, prior to May 20, 2015, and in excess of 20 percent therefrom, is denied.  

Entitlement to an initial rating in excess of 10 percent for residuals of a GSW to the left anterior neck to left posterior trapezius, prior to May 20, 2015, and in excess of 20 percent therefrom, is denied.  

Entitlement to an initial compensable rating for left vocal cord paralysis is denied.  



REMAND

In January 2015, the Board remanded numerous claims for increased ratings for contemporaneous examinations, to include service-connected PTSD and residuals of left ankle sprain.  The requested examinations were conducted in May 2015, and based on findings at that evaluation, the Veteran was granted an increased rating of 50 percent for PTSD, effective May 28, 2015.  An increased rating for residuals of left ankle sprain was denied. 

However, as relates to his PTSD claim, the Board notes that VA records in July 2015 report an increase in anxiety and depression.  In a statement by the Veteran's mother, dated in December 2015, she attested that the Veteran's PTSD symptoms warranted a higher rating.  She believed that the Veteran hid some of his thoughts and feelings when being examined due to fear of embarrassment or humiliation.  She added that his sleep was not restful as he lashed out and sweated.  His sleep deprivation resulted in delirium, and she said that he heard voices.  There were also unprovoked periods of violence where he destroyed things.  

Before a decision can be reached on the Veteran's claim for an increased rating for PTSD, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Remand is further required in light of the Court's recent holding in Correia v. McDonald, 28 Vet.App. 158 (2016). In that case, the Court held that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Id.; 38 C.F.R. § 4.59 (2016). A VA examination for the left ankle was conducted in May 2015. The examiner provided range of motion measurements for ankle flexion and extension without clarifying whether the tests were being conducted in active or passive motion or commenting on pain for passive, active, weight-bearing, or nonweight-bearing motion. The examiner did indicate that the Veteran had ankle pain with weight bearing. However, this does not meet the criteria noted in Correia. On remand, a new examination must provide the necessary findings or explain why these findings are not necessary.

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the claims for increased ratings for PTSD and residuals of left ankle sprain are REMANDED for the following actions:  

1.  Update the claims folder with the Veteran's VA treatment records not already of record, to include records from 2016 forward.  

2.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his service-connected PTSD.  The claims file (including a copy of this remand) should be made available to the examiner for review.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished, and all clinical findings should be reported in detail.  

The examiner should set forth all manifestations of the Veteran's PTSD and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  Any and all opinions should be accompanied by a complete rationale.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left ankle disorder. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

The examiner must utilize the appropriate Disability Benefits Questionnaire. The examiner must test the range of motion of both the left and right ankles in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Following the completion of the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims remaining on appeal must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and be given the opportunity to respond thereto. The appeal must then be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


